
	
		II
		111th CONGRESS
		2d Session
		S. 3743
		IN THE SENATE OF THE UNITED STATES
		
			August 5, 2010
			Ms. Klobuchar (for
			 herself and Mr. Alexander) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To amend title 23, United States Code, to incorporate
		  regional transportation planning organizations into statewide transportation
		  planning, and for other purposes.
	
	
		1.Regional transportation
			 planning organizations
			(a)DefinitionsSection 134(b) of title 23, United States
			 Code, is amended—
				(1)by redesignating
			 paragraphs (5) and (6) as paragraphs (6) and (7), respectively; and
				(2)by inserting after
			 paragraph (4) the following:
					
						(5)Regional
				transportation planning organizationThe term regional transportation
				planning organization means the policy board of an organization
				established or designated under section
				135(k).
						.
				(b)Additional
			 requirementsSection 135(e)
			 of such title is amended—
				(1)in the matter
			 preceding paragraph (1) by striking consider;
				(2)by striking
			 paragraph (1) and inserting the following:
					
						(1)with respect to nonmetropolitan areas,
				cooperate with affected nonmetropolitan local officials with responsibility for
				transportation through regional transportation planning
				organizations;
						;
				(3)in paragraph (2)
			 by striking the concerns and inserting consider the
			 concerns; and
				(4)in paragraph (3)—
					(A)by striking
			 coordination of and inserting coordinate;
			 and
					(B)by striking
			 the transportation improvement program and inserting
			 transportation improvement programs.
					(c)Long-Range
			 statewide transportation planSection 135(f)(2) of such title is
			 amended—
				(1)by striking
			 subparagraph (B) and inserting the following:
					
						(B)Nonmetropolitan
				areasWith respect to
				nonmetropolitan areas, the statewide transportation plan shall be developed in
				cooperation with affected nonmetropolitan local officials with responsibility
				for transportation through regional transportation planning
				organizations.
						;
				and
				(2)in subparagraph (D)(i), by striking
			 and local agencies responsible for and inserting
			 regional, and local agencies responsible for economic development,
			 emergency management, transportation planning,.
				(d)Statewide
			 transportation improvement programSection 135(g) of such title
			 is amended—
				(1)in paragraph (2),
			 by striking subparagraph (B) and inserting the following:
					
						(B)Nonmetropolitan
				areasWith respect to each
				nonmetropolitan area in the State, the program shall be developed in
				cooperation with affected nonmetropolitan local officials with responsibility
				for transportation through regional transportation planning
				organizations.
						;
				and
				(2)in the first
			 sentence of paragraph (5), by inserting through regional transportation
			 planning organizations before the period at the end.
				(e)FundingSection
			 135(h) of such title is amended by striking section 104(f) and
			 inserting sections 104(f) and 505.
			(f)Designation of
			 regional transportation planning organizationsSection 135 of
			 such title is amended by adding at the end the following:
				
					(k)Designation of
				regional transportation planning organizations
						(1)In
				generalTo carry out the
				transportation planning process required under this section, States shall
				establish, designate, and use amounts made available to the State to carry out
				this section to fund regional transportation planning organizations to enhance
				the planning, coordination, and implementation of statewide transportation
				plans and programs, with an emphasis on addressing the needs of nonmetropolitan
				areas of the State.
						(2)StructureEach regional transportation planning
				organization shall be established as a multi-jurisdictional organization of
				nonmetropolitan local officials or their designees who volunteer for such
				organization and representatives of local transportation systems who volunteer
				for such organization.
						(3)Memorandum of
				understandingEach regional
				transportation planning organization shall be formed by a memorandum of
				understanding between the State and nonmetropolitan local officials or as
				otherwise provided under State law.
						(4)FunctionEach regional transportation planning
				organization shall work cooperatively to plan, coordinate, and implement
				transportation systems in nonmetropolitan areas.
						(5)RequirementsEach
				regional transportation planning organization shall establish, at a
				minimum—
							(A)a policy committee, the majority of which
				shall be comprised of nonmetropolitan local officials, or their designees, and
				which shall include, as appropriate, additional representatives from the State,
				private business, transportation service providers, economic development
				practitioners, and the public in the region; and
							(B)a fiscal and administrative agent, such as
				an existing regional planning and development organization, to provide
				professional planning, management, and administrative support.
							(6)DutiesThe regional transportation planning
				organization shall—
							(A)ensure that nonmetropolitan local officials
				are meaningfully involved in the statewide transportation planning
				process;
							(B)develop and maintain, in cooperation with
				the State, regional long-range multimodal transportation plans;
							(C)develop a regional transportation
				improvement program for consideration by the State;
							(D)foster the coordination of local planning,
				land use, and economic development plans with State, regional, and local
				transportation plans and programs;
							(E)provide technical assistance to local
				officials;
							(F)participate in national, multi-State, and
				State policy and planning development processes to ensure the regional and
				local input of nonmetropolitan areas;
							(G)provide a forum for public participation in
				the statewide and regional transportation planning processes;
							(H)consider and share
				plans and programs with neighboring regional transportation planning
				organizations, metropolitan planning organizations, and, as appropriate, tribal
				organizations; and
							(I)conduct other duties, as necessary, to
				support and enhance the statewide planning process described in subsection
				(d).
							.
			
